Citation Nr: 0009308	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  96-33 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of an excision of a herniated nucleus pulposus, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from November 1944 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1993 rating decision of the 
Newark, New Jersey Department of Veterans Affairs Regional 
Office (RO).  

On appeal the veteran appears to raise the issue of 
entitlement to a total disability evaluation based on 
individual unemployability.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

Post-operative residuals of an excision of a herniated 
nucleus pulposus are characterized by constant pain, 
paravertebral muscle spasm, spinal stenosis, and 
radiculopathy.  They are not manifested by spinal cord 
involvement, complete bony fixation of the lumbar spine, a 
need for long leg braces, or a need for total bed rest.


CONCLUSION OF LAW

The criteria for a 60 percent evaluation for post-operative 
residuals of an excision of a herniated nucleus pulposus have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71, Diagnostic Code 5293 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A rating decision issued in March 1949 granted the veteran 
service connection for sacroiliac arthritis with mild left 
sciatic neuritis.  A 10 percent evaluation for limitation of 
motion of the lumbar spine was assigned under Diagnostic Code 
5292.  Following a VA examination in February 1954 which 
diagnosed sciatic neuritis, left, mild, recovered, a March 
1949 rating decision reduced the evaluation to 
noncompensable, and changed the description to "residuals of 
sacroiliac injury."

A rating decision issued in August 1964 granted a 20 percent 
evaluation.  The rating was made under Diagnostic Code 5294, 
pertaining to sacro-iliac injury and weakness, rather than, 
as previously, Diagnostic Code 5292, pertaining to limitation 
of motion of the lumbar spine.  In April 1965, the 
description of the veteran's disability was changed to low 
back strain with conversion overlay, and following a June 
1965 VA examination the evaluation was increased to 40 
percent.   A 40 percent evaluation has been in effect since, 
although there were several periods when the appellant was 
awarded a temporary total disability evaluation.  Of 
particular note in the intervening clinical history is a 
November 1967 excision of a herniated nucleus pulposus, and a 
December 1973 laminectomy and fusion of L4-L5, L5-S1.

The current claim for an increased evaluation was presented 
in April 1993.  In this regard, in a letter dated in April 
1992, John F. Mattei, D.C., stated that he was treating the 
veteran twice a week with sacro-occipital technique and soft 
tissue and activator methods.  He observed that the veteran 
was having exacerbations of symptoms associated with his low 
back condition every couple of weeks and these flare-ups were 
occurring because of severe lumbar degenerative disease.  He 
reported that the veteran had positive tests for Lasegue's 
and Kemp's signs with radiation of pain down the posterior 
left thigh and calf.  He noted that the veteran had 
subluxations at L3-L4, L4-L5, and L5-S1 and also sacroiliac 
misalignment.  

An April 1993 letter from Ronald M. Selby, M.D., diagnosed a 
failed laminectomy syndrome.  Dr. Selby found the appellant 
to have unreliable knee and ankle jerks.  No neurosensory 
deficits in either low extremity were, however, reported.  
Dr. Selby observed that the veteran ambulated without 
difficulty and could perform straight leg raising with each 
leg.  X-ray study was notable for severe osteoarthritis with 
a fusion mass at L4-S1.
 
In August 1993, the veteran was seen at the East Orange, New 
Jersey VAMC for an orthopedic consultation, and he reported 
constant back pain that would radiate down both legs, more 
intensely in the left than the right.  The veteran could 
straight leg raise with his left leg to 70 degrees, but he 
could not raise his right leg.  He exhibited a normal 
response to light touch and pinprick stimulation.  The 
orthopedist diagnosed the veteran with spinal stenosis and 
degenerative joint disease at L3-L4.

Additional records from the East Orange, New Jersey VAMC 
consisting of inpatient and outpatient records document that 
in March 1994, the veteran underwent a laminectomy at L3-L4 
and bilateral foraminotomies at L2-L3 and L3-L4.  Outpatient 
records revealed that for the first several months after this 
surgery, the veteran's condition appeared to improve.  An 
April 1994 outpatient record stated that the back and leg 
pain were much improved, that there were no paresthesias, and 
that the surgical wound was healing well.  

The veteran was given a VA examination in May 1994.  He gave 
a history of having had to retire from work in 1990 because 
of low back pain.  Physical examination revealed a scar over 
the lumbar spine, and a diffuse area of tenderness over the 
lumbar spine as well.  Straight leg raising was to 75 degrees 
bilaterally.  Achilles and deep tendon reflexes were 1+ 
bilaterally.  He could flex backwards up to 60 degrees, 
extend forward to 10 degrees, bend to the right to 22 
degrees, bend to the left to 29 degrees, and rotate his spine 
in each direction to 20 degrees.  The physician's assessment 
was that the veteran was much improved since the March 1994 
surgery, but noted that he had to retire early due to back 
pain.  The physician indicated that he recommended that the 
veteran have an x-ray of his lumbosacral spine.

Records from the East Orange, New Jersey VAMC documented that 
in June 1994, the veteran was seen by a consulting orthopedic 
surgeon.  The consultation report reflected that the veteran 
again had reported that his pain had improved since the 
surgery and that he was having physical therapy to improve 
muscle strength.  In July 1994, the veteran was seen by a 
consulting orthopedic surgeon.  The consultation report 
recounted that the veteran had been improving until recently, 
when he began to develop increased low back pain that would 
radiate to his left buttock.  Upon physical examination, 
range of motion studies revealed that the appellant could 
bend so that his fingertips touched his knees, and he could 
extend to 5 degrees.  Sensory reactions were within normal 
limits, and deep tendon reflexes were 2+ at the right knee, 
and 1+ at the right knee.  No reflex could be elicited at 
either the left knee or ankle.  X-rays revealed a slight 
subluxation at the level of L2-L3 and L4-L5, one more 
apparent in flexion than extension, as well as osteopenia.  

In October 1994, the veteran's condition was diagnosed as 
spinal stenosis after lumbar decompression and chronic back 
pain.  The treatment note in which this diagnosis was entered 
observed that the veteran wore a brace on his low back.  In a 
December 1994 neurological consultation note it was stated 
that the veteran complained of having had during the last 
three months severe low back pain that would radiate down his 
left leg and his right low extremity and of feeling weak 
after walking.  The neurologist stated that the veteran's 
symptoms might reflect post-operative fibrosis.  He 
recommended that the veteran take acetaminophen and have 
rehabilitative counseling, and he ordered a CT scan of the 
veteran's lumbosacral spine.  The CT scan was conducted in 
December 1994, and it identified moderate degenerative 
changes, a right lateral bulge with moderate spinal stenosis 
at L2-L3, a diffuse bulge at L3-L4, and minor bulges at L4-l5 
and L5-S1, and no herniated nucleus pulposus.  Subsequently, 
in January 1995, the veteran was seen by a consulting 
neurologist.  The neurologist noted in the consultation 
report that after an initial improvement following the March 
1994 surgery, the veteran had suffered a deterioration of his 
condition, including increased pain.  The neurologist 
identified radiculopathy at S1.  The neurologist observed 
that the CT scan results suggested that scar tissue had been 
forming after the surgery and that it was possible that this 
scarring was contributing to the veteran's pain. It was noted 
that the veteran had having transcutaneous electronic nerve 
stimulation and that this therapy would be continued.  An 
orthopedic clinical note entered subsequently in January 1995 
documented that the veteran had been informed of the 
"problem with scarring." 

The veteran testified at a personal hearing in May 1995.  He 
stated that he had constant low back pain, that this pain was 
more severe when he would move, and that he sometimes used a 
back brace and either crutches or a cane.  He recounted that 
because of his pain, he would lie on his bed in a certain way 
to remove pressure from his spine.  He said that he took no 
medicine stronger than acetaminophen for his pain because of 
his hepatitis.  He stated that he was not having physical 
therapy but would perform at home exercises prescribed by his 
physicians.  He recounted that his movement and everyday 
functioning were restricted.  He said that he could not bend 
forward to touch the floor or tie his shoes and could not cut 
the grass but that he could do light housekeeping.  The 
veteran averred that he had been forced to retire from his 
job, which involved working as a supervisor in the plumbing 
and related trades, because of his low back pain.  

The veteran was again examined by VA in May 1995.  He 
reported a history of low back pain, but he denied radiating 
pain.   He was able to ambulate on his heels and toes, but 
could heel to toe only with difficulty.  He was able to 
perform only one-half of a knee bend.  The veteran could bend 
his spine backward 45 degrees, extend to zero, bend each side 
to 15 degrees, and rotate to 20 degrees.  There were no 
pathological reflexes.  Coordination was within normal 
limits.  There was no sciatic notch tenderness.  Deep tendon 
reflexes were decreased at 1+ bilaterally.  It was observed 
that that the veteran had a paravertebral muscle spasm.  The 
presence of a large surgical scar in the lumbosacral area was 
noted.

In June 1997, the veteran returned for a VA examination.  He 
reported constant, severe low back pain with occasional 
radiation.  He reported being able to only ambulate two city 
blocks without discomfort, being unable to sit for prolonged 
periods, and difficulty tying his shoes.  Physical 
examination disclosed intact sensation to all extremities.  
Deep tendon reflexes were 2/4 at the right knee, 0/4 at the 
right ankle, 0/4 at the left knee, and 0/4 at the left ankle.  
Limited motion was demonstrated with the appellant able to 
only flex to 40 degrees.  A diagnosis of spinal degenerative 
joint disease secondary to lower back pain was entered.

The appellant returned for one final VA examination in April 
1999.  He reported that his back pain was worse than before 
his last surgery.  Physical examination disclosed a long, non 
tender midline scar over the entire low back.  There was 
increased paravertebral muscle tension, and tension on 
straight leg raising bilaterally.  The examiner was unable to 
completely straighten out the appellant's legs.  There were 
no ankle jerks bilaterally.  The left patellar reflex was 
decreased to 1+.  The veteran could move his back in all 
planes of motion, however, it was reduced in each plane.  The 
diagnosis was status post multiple laminectomy with chronic 
low back pain.

II.  Analysis

The veteran has alleged that his low back disability is more 
severe than contemplated by the 40 percent evaluation 
currently assigned to it.  Thus, the veteran's claim of 
entitlement to increased evaluations of this disability is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992); 38 U.S.C.A. § 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2.  When there is a question as to which of 
two ratings should be assigned to a disability, the higher 
rating must be assigned if the disability pictured by the 
record more closely approximates the criteria required by 
that rating.  38 C.F.R. § 4.7.  All VA regulations which the 
face of the record indicates are potentially relevant to the 
claim for increased evaluation will be considered by the 
Board, whether explicitly raised in the record or not, unless 
their consideration would be arbitrary, capricious, or 
contrary to law.  Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.  Thus, a claim for an 
increased evaluation of disability will be granted unless a 
preponderance of the evidence of record is against the claim.  
38 U.S.C.A. § 5107(b).

The history of the veteran's low back disability has been 
noted.  See Schafrath v. Derwinski, 1 Vet. App. 589.  
However, in a claim for an increased evaluation, the present 
level of the disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Therefore, evidence of record 
most pertinent to the claim will be that bearing on this 
issue.  

As observed above, the veteran's low back condition is 
evaluated under Diagnostic Code 5293.  Under that code a 40 
percent evaluation is provided for severe intervertebral disc 
syndrome with little intermittent relief.  A 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a.  

Having carefully reviewed the evidence of record, the Board 
is of the opinion that the veteran is entitled to a 60 
percent evaluation for his low back condition under 
Diagnostic Code 5293.  Under this Diagnostic Code, 
intervertebral disc syndrome will be deemed 'pronounced," 
rather than merely "severe," when the medical record 
demonstrates the specific symptoms have been present 
persistently and there has been little intermittent relief 
from the syndrome.  

It is clear from the record that the veteran has been found 
to have a number of those symptoms with little intermittent 
relief.  The record demonstrates that the veteran has 
paravertebral muscle spasms, an absent ankle jerk 
bilaterally, and a decreased or absent deep tendon reflex at 
the left knee.  After his March 1994 back surgery the record 
shows that the veteran has continued to have neurological 
problems associated with the low back, as manifested by 
evidence of S1 radiculopathy identified in the January 1995, 
and the need for transcutaneous electronic nerve stimulation.  
Accordingly, because the disability picture more closely 
approximates "pronounced" than "severe" intervertebral 
syndrome under Diagnostic Code 5293, see 38 C.F.R. § 4.7, a 
60 percent evaluation will be granted.

As a 60 percent rating is the highest rating allowed under 
Diagnostic Code 5293, the Board turns to 38 C.F.R. § 4.71a, 
Diagnostic Code 5285 which provides for a 100 percent rating 
if residuals of a vertebral fracture require long leg braces, 
total bed rest, or if the fracture residuals involve the 
cord.  The veteran, however, has presented no evidence that 
his lumbar spine was ever fractured, and no competent 
evidence of fracture residuals has been presented.  As such, 
an increased evaluation for low back disorder under 
Diagnostic Code 5285 is not in order.

A 100 percent rating is also available under 38 C.F.R. § 
4.71a, Diagnostic Code 5286 if there is complete bony 
fixation of the cervical or lumbar elements at an unfavorable 
angle, with marked deformity and either Marie-Strumpell or 
Bechterew type involvement of other joints.  Significantly, 
however, there is neither complete bony fixation of the 
lumbar spine, and there clearly is no evidence that there is 
either Marie-Strumpell or Bechterew involvement of any joint.  
As such, an increased evaluation under this Diagnostic Code 
is not in order, and hence, an evaluation in excess of 60 
percent is not in order.

The Board has taken note of the evidence that the veteran may 
have experienced functional loss and weakened movement 
because of his low back pain.  A compensable disability 
rating may be given under VA regulations for disability due 
to, among other causes, functional loss due to pain on use of 
the part or parts concerned, and/or for weakness and 
fatigability on their use if such is supported by adequate 
pathology and evidenced by the visible behavior of a claimant 
in undertaking motion.  See 38 C.F.R. §§ 4.40, 4.45 (1999).  
However, because the veteran has been granted the highest 
possible rating under the Diagnostic Code most applicable to 
his disability, he is not entitled to an additional rating 
under those regulations.  See Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  Moreover, it is well to recall that the 
disability rating itself is recognition that industrial 
capabilities are impaired.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).e

Finally, the Board also notes that while the record indicates 
that the veteran has scars from his low back surgery, there 
is no evidence that these scars have resulted in any symptoms 
other than those related to his intervertebral condition.  
Thus, the scars may not receive a separate evaluation.  See 
38 C.F.R. § 4.14 (1999).


ORDER

A 60 percent evaluation for post-operative residuals of an 
excision of herniated nucleus pulposus, is granted, subject 
to controlling regulations applicable to the payment of 
monetary benefits.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

